        CASE 0:19-cv-02770-PAM-BRT Doc. 23 Filed 12/22/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Joseph Lee Bellanger,                                    Civ. No. 19-2770 (PAM/BRT)

                             Petitioner,

 v.
                                                                                ORDER


 Warden Guy Bosch,

                             Respondent.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Becky R. Thorson dated November 24, 2020. The R&R

recommends that Petitioner Joseph Bellanger’s Petition for habeas-corpus relief be denied

and no certificate of appealability be granted. Bellanger submitted a “reply,” addressed to

Magistrate Judge Thorson, dated December 7, 2020. Although this document does not

mention the R&R, the Court will construe it as an objection to the R&R.

       This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). After conducting the required

review and for the following reasons, the Court adopts the R&R. (Docket No. 21).

       The R&R determined that the Petition was untimely. (R&R at 9.) Bellanger’s filing

does not address this conclusion, but rather argues that because he alleges a fundamental

miscarriage of justice, the one-year limitation period should not apply. As the R&R noted,

however, the Court may toll the statute of limitations only in certain circumstances.
        CASE 0:19-cv-02770-PAM-BRT Doc. 23 Filed 12/22/20 Page 2 of 2




Bellanger does not address whether he meets those circumstances and the Court agrees

with the R&R’s conclusion that he does not. (R&R at 9 n.5.)

       Moreover, as the R&R noted, Bellanger’s actual-innocence claim does not toll the

limitations period here, because he has not proffered any new evidence, not available at his

trial, that would change the result of that proceeding. (R&R at 11.)

       The R&R correctly determined that the Petition is not timely, and further that the

issuance of a certificate of appealability is not appropriate. Accordingly, IT IS HEREBY

ORDERED that:

       1.     The R&R (Docket No. 21) is ADOPTED;

       2.     The Petition (Docket No. 1) is DENIED; and

       3.     No Certificate of Appealability will issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 22, 2020
                                          s/ Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge




                                             2
